Case: 21-60138     Document: 00516473985         Page: 1     Date Filed: 09/16/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      September 16, 2022
                                  No. 21-60138
                                                                         Lyle W. Cayce
                                Summary Calendar
                                                                              Clerk


   Rosa Del Carmen Gonzales-De Valle,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A208 376 173


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Rosa Del Carmen Gonzales-De Valle, a native and citizen of El
   Salvador, has filed a petition seeking review of a decision of the Board of
   Immigration Appeals (BIA) denying her motion to reconsider its decision
   affirming an Immigration Judge’s (IJ) denial of her application for asylum,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60138      Document: 00516473985           Page: 2   Date Filed: 09/16/2022




                                     No. 21-60138



   withholding of removal, and relief under the Convention Against Torture
   (CAT).
          This court reviews the BIA’s denial of a motion to reconsider “under
   a highly deferential abuse-of-discretion standard.” Lowe v. Sessions, 872 F.3d
   713, 715 (5th Cir. 2017) (internal quotation marks and citation omitted). As
   long as the BIA’s decision “is not capricious, racially invidious, utterly
   without foundation in the evidence, or otherwise so irrational that it is
   arbitrary rather than the result of any perceptible rational approach,” it will
   be upheld. Id. (internal quotation marks and citation omitted).
          Gonzales-De Valle argues that the BIA erred in rejecting her motion
   to reconsider as an attempt to relitigate claims that could have been raised in
   her initial appeal of the decision of the IJ. She contends that the BIA based
   its particular social group (PSG) analysis on a change in the law that she could
   not have foreseen when she filed her brief, and it was therefore proper for her
   to challenge the BIA’s analysis in her motion for reconsideration.
          The BIA rejected Gonzales-De Valle’s proposed PSG of “lower-class
   Salvadoran women who have refused a forced sexual relationship with a gang
   member” as impermissibly defined by the harm directed at its members. The
   BIA noted that, while her appeal was pending, the Attorney General had
   overruled Matter of A-R-C-G-, 26 I. & N. Dec. 388 (BIA 2014), and had
   concluded that, to be cognizable, a PSG must exist independently of the harm
   asserted in the asylum application. See Matter of A-B-, 27 I. & N. Dec. 316,
   316 (A.G. 2018) (A-B- I).
          Matter of A-B- I has since been vacated, however, and the Attorney
   General has instructed IJs and the BIA to follow pre-A-B- I precedent,
   including Matter of A-R-C-G-, under which some PSGs based on domestic
   violence were recognized. See Matter of A-B-, 28 I & N. Dec. 307, 309 (A.G.



                                          2
Case: 21-60138     Document: 00516473985           Page: 3   Date Filed: 09/16/2022




                                    No. 21-60138



   2021) (A-B- III). Gonzales-De Valle argues that because Matter of A-R-C-G-
   has been reinstated as precedent, the BIA erred in rejecting her proposed
   PSG. In a recent decision, however, this court pointed out that it “has
   consistently refused to recognize [PSGs] defined primarily by the
   persecution they suffer,” and it declared that it will continue to do so even
   after the reinstatement of Matter of A-R-C-G-. Jaco v. Garland, 24 F.4th 395,
   405 n.4 (5th Cir. 2021). Thus, even with the reinstatement of Matter of A-R-
   C-G-, Gonzales-De Valle cannot prevail on her PSG. See id.
          Gonzales-De Valle next argues that the BIA erred in failing to conduct
   a de novo review of the proposed PSG of “Salvadoran women.” She admits,
   however, that the social group submitted to the BIA on reconsideration “was
   different” than the group she proposed before the IJ during her removal
   proceedings and before the BIA on appeal. Nonetheless, Gonzales-De Valle
   argues that her attorney articulated the PSG of “Salvadoran women” during
   her closing statement before the IJ.
          Though counsel did argue in closing that being a female in El Salvador
   made Gonzales-De Valle more vulnerable, that does not suffice. See Matter
   of W Y C- & H-O-B-, 27 I. & N. Dec. 189, 191 (BIA 2018); see also Cantarero-
   Lagos v. Barr, 924 F.3d 145, 150-52 (5th Cir. 2019). Gonzales-De Valle was
   represented by counsel in her proceedings before the IJ, and counsel was
   given the opportunity to articulate the parameters of the PSG that Gonzales-
   De Valle was proposing at the outset of the hearing. See Matter of W-Y-C-,
   27 I. & N. Dec. at 191-93. Counsel confirmed the previously identified PSG
   of “lower-class Salvadoran women who have refused a forced sexual
   relationship with a gang member,” and, when the IJ asked if she had other
   PSGs to add, counsel stated “we’re going to go forward with this one.”
   Gonzales-De Valle has therefore failed to show that the BIA abused its
   discretion by declining to consider her proposed PSG of “Salvadoran


                                          3
Case: 21-60138      Document: 00516473985             Page: 4   Date Filed: 09/16/2022




                                       No. 21-60138



   women” on reconsideration. See Lowe, 872 F.3d at 715. In any event, even if
   the BIA did err by failing to consider this particular social group, a remand
   would be improper because it would be futile. See Jaco, 24 F.4th at 406. The
   class “Salvadoran women” is even “less particularized” than other
   proposed particular social groups that we have rejected for being not
   “sufficiently particularized.” Id. at 407 (holding that the group “Honduran
   women unable to leave their relationships” was not “sufficiently
   particularized”).
          Finally, Gonzales-De Valle argues that the IJ and the BIA overlooked
   or failed to properly consider expert evidence regarding her CAT claim. As
   the Government notes, in her motion to reconsider, Gonzales-De Valle
   raised the argument that, in assessing her CAT claim, the IJ and the BIA had
   disregarded her expert reports. In her brief on appeal to the BIA, however,
   she made a different argument. She claimed that the IJ had failed to consider
   her expert evidence in evaluating the cognizability of her PSG of Salvadoran
   women, which is not relevant to her CAT claim. Gonzales-De Valle does not
   address this discrepancy in her reply brief.
          As the BIA explained, “a motion to reconsider is not a second
   opportunity to submit an appellate brief in response to an [IJ’s] decision.”
   Because Gonzales-De Valle could have raised her argument regarding
   consideration of expert evidence in support of her CAT claim on appeal to
   the BIA, but did not, the BIA did not abuse its discretion in failing to consider
   the argument when she raised it for the first time in her motion to reconsider.
   See Omari v. Holder, 562 F.3d 314, 319 (5th Cir. 2009).
                                   *        *         *
          For these reasons, the petition for review is DENIED.




                                            4